Citation Nr: 1727905	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO. 14-11 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a restoration of an 80 percent disability for service-connected bilateral hearing loss, decreased to 30 percent April 2013.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Esq. 


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from August 1945 to July 1946, and in the Air Force from October 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

In a May 2017 letter to the Board, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of all of his claims certified on appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to a restoration of an 80 percent disability for service-connected bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of the appeal of entitlement to a TDIU have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (a), (b)(3). Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing. 38 C.F.R. § 20.204 (a).
In a May 2017 letter to the Board, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of all of his claims on appeal. Therefore, no allegation of error of fact or law remains before the Board for consideration with regard to these issues. The Veteran has withdrawn his claims, and accordingly, the Board does not have jurisdiction to review the appeal of these issues.


ORDER

The claim of entitlement to restoration of an 80 percent disability for service-connected bilateral hearing loss is dismissed.

The claim of entitlement to a TDIU is dismissed.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


